Citation Nr: 0422937	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to reinstatement of a fee basis outpatient 
medical care authorization card.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 2002 by 
the Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Shreveport, 
Louisiana.

This case was previously before the Board in January 2004, at 
which time it was remanded in accordance with due process 
concerns and for additional evidentiary development.  The 
actions addressed in that remand have been undertaken and the 
case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

A VA medical facility (in Longview, Texas) is geographically 
accessible to the veteran and is capable of providing the 
care or services that the veteran requires for his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for eligibility for fee basis care have not been 
met.  38 U.S.C.A. §§ 1703, 5107 (West 2002); 38 C.F.R. §§ 
17.52, 17.53, 17.130, 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence in certain matters, they are expressly 
applicable only to claims governed by 38 C.F.R. Part 3; thus, 
those duty-to-assist regulations do not specifically apply to 
this case, in which the governing substantive regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (Supplementary Information:  Scope and 
Applicability).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

To whatever extent the VCAA might be found to be applicable 
in this matter, the Board notes that VA needs to remand a 
case only where the claimant might have additional 
information or evidence which is necessary to substantiate 
the claim.  See Pelegrini v. Principi, supra, at 115, 121.  
Moreover, the Court has held that the VCAA need not be 
applied when the law, and not the evidence, is dispositive of 
the outcome of a claim.  See VAOPGCPREC 7-2004, at 5 (July 
16, 2004).  

In any event, the Board finds that the requirements of the 
VCAA have been satisfied in this matter.  In this regard, 
duty-to-assist letters explaining the provisions of the VCAA 
in terms of the duty to assist and notify, as well as 
defining the responsibilities of VA and the veteran with 
respect to the evidentiary development of the case, were 
issued in January and February 2004.  Moreover, in response 
to those letters the veteran submitted 26 pages of additional 
evidence.  The Board also points out that we remanded the 
claim in January 2004 in order to obtain the veteran's entire 
claims folder, as well as specified evidence pertaining to 
this claim.  Accordingly, the development of evidence appears 
to be complete.  

Furthermore, the Medical Administration Service at the VAMC, 
in letters issued in April and September 2002 and in the 
January 2003 Statement of the Case, set forth the law and 
facts in a fashion that clearly and adequately explained the 
basis for its decision.  The veteran has not submitted or 
made reference to any additional records which would tend to 
substantiate his claim.  Furthermore, the facts underlying 
this case do not appear to be in dispute.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter again for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  
Such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

The basic facts are not in dispute.  The veteran's 
compensable service-connected disabilities consist of 
hypertension (evaluated as 10 percent disabling) and tinnitus 
(rated at 10 percent).  He also has several noncompensable 
service-connected disabilities, including pulmonary 
interstitial fibrosis, bilateral hearing loss, and maxillary 
sinusitis.  

In August 1981, VA approved fee basis outpatient care for the 
veteran.  The veteran reports that in August 1989 VA denied 
continued fee basis treatment, and he appealed that decision.  
Fee basis medical care was approved again, effective from 
March 1991.  

In February 2002, MAS notified the veteran that his fee basis 
identification card was being cancelled effective from March 
8, 2002, because VA medical care was available to him.  The 
veteran expressed disagreement with that decision.  In 
March 2002, MAS issued correspondence to the veteran 
explaining to him that a VA physician reviewer had denied his 
request for reinstatement of his fee basis ID card, 
determining that the care required could be provided by VA 
outpatient clinics in either Texarkana or Longview, Texas.  

In April 2002, the veteran filed a Notice of Disagreement 
with that decision.  The veteran argued that he had multiple 
service-connected disabilities requiring regular medical 
care.  He identified prolonged travel and commuting time as 
undue hardships for him (he was 65 years of age at the time).  
He estimated round-trip travel mileage and time to various VA 
medical facilities as follows: Shreveport VAMC - 173 miles 
and 4 hours' time; Texarkana 138 miles and 3 hours; Longview 
68 miles and 2 hours; and noted that he had not included the 
additional waiting time to see a doctor.  He mentioned that 
the VA facility in Longview, Texas, was not accepting new 
patients.  He also mentioned that he had a rapport with his 
fee basis doctor, who also had knowledge of his medical 
conditions, and added that with VA, the same doctor was never 
available.  

In decisions dated in April and September 2002 made by the 
Medical Center Director of the VAMC in Shreveport, Louisiana, 
it was determined that re-instatement of the veteran's fee 
basis card was not warranted.  It was explained that the fee 
basis program was established for the care and treatment of 
veterans meeting the following criteria: (1) the medical 
condition(s) which requires specialized treatment is not 
available at a nearby VA health care facility; (2) the 
existence of a severe medical condition which makes it 
necessary for the veteran to travel by ambulance to a VA 
facility at a higher overall cost to VA than fee basis care; 
and (3) a VA facility that can provide the required care is 
geographically inaccessible.  The letter explained that 
"geographically inaccessible" is defined thus: "The 
location of a veteran's permanent residence is so remote from 
a VA facility that it would be uneconomical to travel to a VA 
facility."  The Director's letter indicated that, based upon 
a review performed by a VA physician reviewer, these criteria 
were not met in the veteran's case.  

In September 2002, the veteran was notified that he was 
scheduled for an appointment in November 2002 at the VA 
Longview Community Based Clinic in Texas, to evaluate his 
need for continued use of fee basis medical care and to 
determine whether that VA facility was capable of meeting his 
health care needs.  A November 2002 record reflects that the 
veteran was scheduled for an appointment, and that he 
traveled there and kept that appointment.   

In the Statement of the Case issued in January 2003, MAS 
denied reinstatement of the fee basis ID card.  MAS explained 
that a VA physician had determined that a nearby VA facility 
was available for the veteran's use; he did not need special 
transportation to visit a VAMC; and his medical needs or 
physical condition did not preclude his receiving care from 
the nearest VA medical facility.  

VA medical records dated from September 2002 to January 2004 
show that the veteran has been receiving treatment at the 
medical facility in Longview, Texas, for his service-
connected conditions, including hearing loss, tinnitus, and 
hypertension.  

In March 2004, a statement from the lead physician for 
primary care at the VAMC in Shreveport, Louisiana, was 
received.  The doctor reported that the veteran had requested 
a fee basis authorization for treatment of his service-
connected disabilities.  The doctor noted that the VA 
outpatient clinic in Longview was treating the veteran, and 
added that this facility was only 34 miles away from the 
veteran's community and was capable of treating his medical 
condition.  The doctor also stated that the veteran did not 
have a physical condition which prevented him from traveling 
to Longview, Texas.  The doctor concluded that a fee basis 
card was not warranted.  


III.  Pertinent Law and Regulations

VA law provides that when VA facilities or other Government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a).

VA regulations provide that the admission of any patient to a 
private or public hospital at VA expense will be authorized 
only if a VA medical center or other Federal facility to 
which the patient would otherwise be eligible for admission 
is not feasibly available.  A VA facility may be considered 
as not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  In those instances where care in public or 
private hospitals at VA expense is authorized because a VA or 
other Federal facility was not feasibly available, as defined 
in this section, the authorization will be continued after 
admission only for the period of time required to stabilize 
or improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which 
it was initiated.  38 C.F.R. § 17.53.

No reimbursement or payment for services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130.  In addition, the only 
VA personnel who can authorize such a contract for non-VA 
care are VA medical center and clinic Directors, their 
designees, or Chiefs of Staff.  See 38 C.F.R. § 2.6(a).

IV. Legal Analysis

The appellant contends that he should be provided 
authorization for non-VA facilities medical (fee basis) care, 
in essence, because of his age (approximately 67), the 
distance and time involving in travel to the nearest VA 
facility (Longview, Texas), and the fact that he has been 
approved for fee basis care for nearly 20 years previously.  
He also cites problems associated with the amount of waiting 
time involved with VA facilities treatment.

The Board has at least some jurisdictional authority under 
the laws and regulations as to the issue at hand.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003); 
see Zimick v. West, 11 Vet. App. 45 (1998); see also Webb v. 
Brown, 7 Vet. App. 122 (1994).  The Court of Appeals for 
Veterans Claims has held that the decision to authorize non-
VA care is discretionary, and that the veteran has a right to 
appeal that decision.  Zimick v. West, 11 Vet. App. at 48.

Legislation providing for medical treatment benefits for 
veterans contemplates that Government facilities especially 
maintained for that purpose, at considerable expense, shall 
be used to the fullest extent possible.  38 U.S.C.A. § 1703.  
Also in accordance with 38 U.S.C.A. § 1703, and in the 
context of this appeal, when VA is not capable of furnishing 
medical treatment required in response to a service-connected 
disability, the law provides that VA "may contract" with a 
non-VA health care provider to provide the necessary care.

In Meakin v. West, 11 Vet. App. 183 (1998), the Court held 
that, in determining whether a claimant would be entitled to 
fee basis outpatient medical care, it must be established not 
only that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  The Court 
further held that the Board has jurisdiction to review these 
latter two points, since they do not involve a question as to 
the "need for and appropriateness of specific types of 
medical care and treatment", which is a medical 
determination beyond the purview of the Board's jurisdiction 
in accordance with 38 C.F.R. § 20.101(b) (2003) 
(determinations of eligibility for fee basis outpatient 
treatment, based on whether foregoing prong (1) or (2) has 
been satisfied, are not "medical determinations" pursuant 
to 38 C.F.R. § 20.101(b)).  Meakin, supra, at 186-187.

Based upon the evidence of record, the Board finds that VA 
facilities are geographically accessible to the appellant and 
are capable of furnishing the care or services required.  The 
veteran himself estimated the travel mileage to the nearest 
VA medical facility, in Longview, as 34 miles each way, 
taking approximately an hour of travel time.  VA medical 
records from that facility dated from 2002 to 2004 reflect 
that the veteran has been treated at the Longview during that 
time for his service-connected disabilities.  Moreover, in 
both February 2002 and March 2002, a VA clinician certified 
that (1) this facility was only 34 miles away from the 
veteran's community and (2) was capable of treating his 
medical condition.  The doctor also stated that (3) the 
veteran did not have a physical condition that prevented him 
from traveling to Longview, Texas.  In essence, VA determined 
that the veteran does not require any special care or 
services that VA could not provide, and that a VA facility 
was geographically accessible.   

While the veteran asserts that travel to a VA facility can be 
time consuming and/or difficult, there is nothing in the 
record to suggest that VA facilities are geographically 
inaccessible or that he is incapable of the travel.  It is 
clear that the veteran has traveled to Longview many times 
for treatment between 2002 and 2004, and there is no 
indication in those records that he has repeatedly missed 
appointments due to transportation/distance or disability 
concerns.  Hence, VA medical facilities are feasibly 
available for the veteran's care.

As to whether the VA facility in Longview, Texas, is or has 
been capable of providing the veteran with his medical care, 
the veteran does not dispute the same, as he asserts only 
that he desires to not start over with a new doctors within 
the VA system.  The Board notes that the veteran simply 
prefers to be treated by his private physician.  While he is 
certainly entitled to his preference, the finite nature of 
Congressional appropriations for veterans' health care 
requires that VA manage its resources in a responsible manner 
under the governing laws and regulations, and that fee basis 
authorizations meet all established requirements.

VA records reflect treatment from 2002 to 2004 for his 
service-connected conditions including hypertension, hearing 
loss, and tinnitus.  Given the foregoing, the Board finds 
that a VA facility in Longview is geographically accessible 
to the veteran and is capable of providing the care or 
services that the veteran requires for service-connected 
disabilities.  Accordingly, the Board finds that the veteran 
is not eligible to receive outpatient treatment by a non-VA 
health care provider at VA expense.  38 U.S.C.A. §§ 1703, 
5107; 38 C.F.R. § 20.101. 

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).

ORDER

Eligibility for fee basis care by a non-VA health care 
provider at VA expense is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



